Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting portion being disposed on an end portion of the cylinder (claim 1 line 4-5; note that element 22z is just a flange, which is not shown to be a mounting portion) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a radial wall portion partitioning another of the plurality of fluid chambers positioned on the other axial direction side beyond the one of the plurality of fluid chambers positioned at the end on the one axial direction side (claim 1 .
The specification states “the second 24, the third cylinder unit 26, and the fourth cylinder unit 28” is confusing, since the element 24 is a partition for the cylinders 22, 26, and element 28 is a radial wall for the cylinder 26.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims “a radial wall portion partitioning another of the plurality of fluid chambers positioned on the other axial direction side beyond the one of the plurality of fluid chambers positioned at the end on the one axial direction side is made of an aluminum alloy” (line 13-16, emphasis added), which is not supported by the specification. The specification states “the second cylinder unit 24, and the fourth cylinder unit 28 are made of a highly rigid member such as stainless steel or 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1-5 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Throughout the claims each element should have the same identifier. For example, in claim 1 there is “two chambers” (line 8), in claim 2 and 3 they are “the plurality of fluid chambers” (possibly), and in claim 4 and 5 they are individual “partition chamber”.
In claim 1 line 8 “two chambers” is confusing, since “chambers” (line 3) are already claimed.
In claim 1 line 7-8 “a piston partitioning each of the plurality of fluid chambers into two chambers” is confusing, since there isn’t a single piston for partitioning the plurality of chambers; and the pistons, partitions each of the plurality of chambers into different sets of 2 chambers.
In claim 1 line 9-10 “in accordance with pressures in the plurality of fluid chambers” is confusing, since it is in accordance with pressures in the chambers of the different sets of 2 chambers, not the plurality of fluid chambers.
In claim 1 line 11-12 “a wall portion partitioning one of the plurality of fluid chambers positioned at an end on the one axial direction side” is confusing, since the wall portion is part of the “end portion of the cylinder” of line 4-5, rather than partitioning the chambers (partitioning separates chambers from each other).

In claim 1 line 13 “a radial wall portion” is confusing, since it’s har4d to differentiate it from the wall portion (line 11).
In claim 2 line 3 “the plurality of fluid chambers” is confusing, since it should refer to the “two chambers” of claim 1 line 8.
In claim 3 line 1-2 “the fluid circuit and the plurality of fluid chambers are connected via a pipe” is wrong and confusing, since each the chambers (20A1, 20A2) have separate pipes; and chambers (20B1, 20B2) are not shown with pipes.
In claim 4 line 2-8 “the two chambers of each of the plurality of fluid chambers partitioned by the piston include a first partition chamber positioned on the one axial direction side and a second partition chamber positioned on the other axial direction side, and wherein a cross-sectional area orthogonal to the axial direction related to the first partition chamber is different from a cross-sectional area orthogonal to the axial direction related to the second partition chamber” is confusing, since there should be plural piston, plural first partition chambers and plural second partition chambers. Is only one of the sets claims or both sets claimed?
Claims not mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Little et al (4296677) in view of Braun et al (5241896) and Landberg (2017 0314581). Little et al discloses a fluid actuator comprising a columnar inner space (15) of a cylinder (11, 13) partitioned into a plurality of fluid cavities (claimed as chambers) arranged in an axial direction; a mounting portion (23), configured to be mounted to an external object, on a first radial end wall portion (21) of one (in 11) of the plurality of fluid cavities, at an end portion of the cylinder on one axial direction side of the inner space; respective pistons (27, 43) partitioning each of the plurality of fluid cavities into respective two chambers (adjacent 60, 61; 57, 59), and connected to a piston rod (35) extending across the plurality of fluid cavities, to reciprocate in the axial direction in accordance with pressures in the fluid chambers; a second radial end wall portion (45) partitioning (closing) another (in 13) of the plurality of fluid cavities positioned on the other axial direction side beyond the one of the plurality of fluid cavities; wherein the piston rod passes through the second radial, but not the first radial end wall portion; and where the material forming up the radial end wall portion, piston rod and the radial partitioning wall portion is not disclosed; and therefore does not disclose that the first radial end wall portion and piston rod are made of an iron-based alloy or that the second radial partitioning wall portion is made of an aluminum alloy.
Braun et al teaches, for a fluid actuator comprising a piston (56) partitioning a fluid cavity of a cylinder (34) into two chambers (adjacent 60, 61; 57, 59), and connected to a piston rod (36) partially extending across the fluid cavity, with first (33) and second (35) radial end wall portions partitioning (closing) opposite axial ends of the fluid cavity, wherein the piston rod passes through the second radial, but not the first radial end wall portion; that the first radial end wall portion is made of an iron-based alloy (steel, column 4 line 39) and the second radial end wall portion is made of an aluminum alloy (column 5 line 54-55).
Since Little et al doesn’t disclose what the first and second radial end wall portions are made of and Braun et al does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the first radial end wall portion of Little et al of an iron-based alloy and the second radial partitioning wall portion of Little et al of an aluminum alloy, as taught by Braun et al, since one having 
Landberg teaches, that a piston rod of a fluid actuator can be made of a variety of materials, including an iron-based alloy (e.g. chrome steel; paragraph 180).
Since Little et al doesn’t disclose a material of the piston rod and Landberg does; it would have been obvious at the time the invention was made to one having ordinary skill in the art to made the piston rod of Little et al of an iron-based alloy, as taught by Landberg, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 
Little et al disclosed the two chambers of each of the cavities includes a first partition chamber on the one axial direction side and a second partition chamber on the other axial direction side, with different cross-sectional areas (60 vs 61; 57 vs 59), orthogonal to the axial direction (claim 4); wherein for the leftmost cavity, the first partition chamber (60) has a larger cross-sectional area than the second partition chamber (61) and for the other cavity, the second partition chamber (59) has a larger cross-sectional area than the first partition chamber (57; claim 5).

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Little et al (4296677) in view of Braun et al (5241896) and Landberg (2017 0314581), as applied to claim 1 above, and further in view of Sefcik et al (2018 0128291) and Berthelsen (2017 0314579). The modified Little et al discloses all of the elements of claim 2 and 3, as discussed above; but does not disclose that an aluminum alloy manifold, mounted to the cylinder, contains a hydraulic circuit for a fluid fed to and discharged from the plurality of fluid chambers (claim 2); wherein a pipe extending from the manifold to the cylinder (claim 3).
Sefcik et al teaches, a manifold (112) is mounted to a cylinder (104) of a fluid actuator (100), and contains a hydraulic circuit for a fluid fed to and discharged from a plurality of fluid chambers via pipes (316, 322) extending from the manifold to the cylinder, wherein the manifold can be made of any suitable material (paragraph 52), for the purpose of reducing external piping to the front of the cylinder (abstract).

Berthelsen teaches, a manifold (112) can be made of an aluminum alloy (paragraph 91).
Since the manifold of the modified Little et al can be made of any suitable material, and Berthelsen teaches, that an aluminum alloy is a suitable material for a manifold, it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the manifold of the modified Little et al using an aluminum alloy, as taught by Berthelsen, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745